 Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                    9/21/2021
PLYMOUTH COUNTY RETIREMENT
ASSOCIATION,
                                                        21 Civ. 4390 (VM)
                         Plaintiff,
                                                        DECISION AND ORDER
      - against -

INNOVATIVE TECHNOLOGY, INC., ATI
INTERMEDIATE HOLDINGS, LLC, JIM
FUSARO, NIPUL PATEL, TROY ALSTEAD,
ORLANDO D. ASHFORD, FRANK CANNOVA,
RON P. CORIO, BRAD FORTH, PETER
JONNA, JASON LEE, ATI INVESTMENT
PARENT, LLC, OAKTREE ATI INVESTORS,
L.P., OAKTREE POWER OPPORTUNITIES
FUND IV, L.P., OAKTREE POWER
OPPORTUNITIES FUND IV (PARALLEL),
L.P., GOLDMAN SACHS & CO. LLC, J.P.
MORGAN SECURITIES LLC, GUGGENHEIM
SECURITIES, LLC, CREDIT SUISSE
SECURITIES (USA) LLC, BARCLAYS
CAPITAL INC., UBS SECURITIES LLC,
COWEN AND COMPANY, LLC, OPPENHEIMER &
CO. INC., JOHNSON RICE & COMPANY
L.L.C., ROTH CAPITAL PARTNERS, LLC,
PIPER SANDLER & CO., MUFG SECURITIES
AMERICAS INC., NOMURA SECURITIES
INTERNATIONAL, INC., MORGAN STANLEY &
CO. LLC,

                         Defendants.


VICTOR MARRERO, United States District Judge.

      Before    the   Court      are        four    pending   motions     from

(1)   Discovery     Global    Opportunity          Master   Fund   Ltd.   (the

“Discovery     Fund”),    (2)    the        Plymouth    County     Retirement

Association (“PCRA”) and the Carpenters Pension Trust Fund

for Northern California (“Northern California Carpenters,”

and   collectively    with      PCRA,       the    “Institutional    Investor



                                        1
 Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 2 of 17



Group” or “IIG”), (3) Erste Asset Management GmbH (“Erste

AM”), and (4) the Public Employees Retirement Association of

New Mexico (“PERA”, and collectively with the Discovery Fund,

the    Institutional         Investor       Group,   and     Erste     AM,    the

“Movants”), requesting appointment as lead plaintiff and lead

counsel under the Private Securities Litigation Reform Act

(“PSLRA”). (See Dkt. Nos. 62, 66, 70, 75.) After all motions

were   filed,    the    Discovery       Fund    filed    a   notice    of    non-

opposition to the competing motions, in recognition that the

Discovery Fund did not suffer the greatest financial loss.

(See Dkt. 81.) The Institutional Investor Group and PERA filed

briefs opposing Erste AM’s appointment as lead plaintiff.

(See Dkt. Nos. 83, 84.)

       Upon consideration of these submissions, as well as the

related material presented in the record of this proceeding,

the Court appoints the Institutional Investor Group as lead

plaintiff,      and    appoints      Labaton     Sucharow     LLP     (“Labaton

Sucharow”) as lead counsel.

                                I.   BACKGROUND

       The claims in this class-action suit arise out of alleged

violations      of     the    federal       securities       laws     by     Array

Technologies,         Inc.     (“Array”)       and      several      individual

defendants between October 14, 2020, and May 11, 2021 (the

“Class    Period”).      (See     “Complaint,”       Dkt.    No.     1.)     Array


                                        2
 Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 3 of 17



manufactures ground-mounting systems used in solar energy

projects and is one of the world’s largest producers in that

field. The Complaint alleges that Array failed to disclose,

during several public offerings, that it was experiencing

issues with rising steel and freight costs that had materially

adverse impacts on its operations. These rising steel and

freight    costs    allegedly   caused      Array   to   miss    profit

expectations and to revise its full-year projections.

       The two complaints filed on May 14, 2021, and June 30,

2021, by plaintiffs PCRA and Julian Keippel, individually and

on behalf of others similarly situated (the “Class”), allege

that   Array’s     conduct   during   the   Class   Period      violated

Sections 11, 12(a)(2), and 15 of the Securities Act of 1933,

as well as Sections 10(b) and 20(a) of the Securities Exchange

Act of 1934, and Rule 10b-5 promulgated thereunder. Upon a

previous review of the complaints and other papers filed in

both actions, the Court found that the two cases involve the

same or substantially similar underlying conduct, claims, and

parties such that consolidation is appropriate. (Dkt. No.

61.) Having determined that consolidation is appropriate, the

Court must appoint the “most adequate plaintiff” to be lead

plaintiff. 15 U.S.C. § 78u-4(a)(3)(B)(i).




                                  3
 Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 4 of 17



                             II.    LEGAL STANDARD

     As a procedural matter, the PSLRA provides that once a

complaint subject to that statute is filed, “the plaintiff or

plaintiffs shall cause to be published, in a widely circulated

national business-oriented publication or wire service, a

notice advising members of the purported plaintiff class,”

including the claims asserted and the purported class period.

Id. § 78u-4(a)(3)(A)(i). No later than 60 days after the

publication of such notice, any member of the purported class

may move for court appointment to serve as lead plaintiff of

the class. See id.

     The      PSLRA     instructs       that       the        presumptively         “most

adequate plaintiff” is the movant who (1) has filed a timely

motion   to    be     appointed;       (2)       has    the    “largest      financial

interest”;     and     (3)     makes    a       preliminary        showing    that    it

satisfies the Rule 23 requirements for class representative.

Id. § 78u-4(a)(3)(B)(iii). The second element is the pivotal

factor   under      the    PSLRA.      See       Topping      v.   Deloitte     Touche

Tohmatsu CPA, 95 F. Supp. 3d 607, 616 (S.D.N.Y. 2015). This

presumption      may      be    rebutted         upon     a    showing       that    the

presumptively “most adequate plaintiff” (a) “will not fairly

and adequately protect the interests of the class,” or (b)

“is subject to unique defenses that render such plaintiff




                                            4
 Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 5 of 17



incapable of adequately representing the class.” 15 U.S.C. §

78u-4(a)(3)(B)(iii)(II).

     To determine which movant has the largest financial

interest, courts in this District overwhelmingly rely on the

four factors derived from In re Olsten Corp. Securities.

Litigation, 3 F. Supp. 2d 286, 295 (E.D.N.Y. 1998), and Lax

v. First Merchants Acceptance Corp., No. 97 Civ. 2715, 1997

WL 461036, at *5 (N.D. Ill. Aug. 11, 1997). The Lax/Olsten

factors include: “(1) the total number of shares purchased

during the class period; (2) the net shares purchased during

the class period (in other words, the difference between the

number of shares purchased and the number of shares sold

during the class period); (3) the net funds expended during

the class period (in other words, the difference between the

amount spent to purchase shares and the amount received for

the sale of shares during the class period); and (4) the

approximate losses suffered.” In re KIT Dig., Inc. Sec.

Litig., 293 F.R.D. 441, 445 (S.D.N.Y. 2013). Financial loss

is the most important element of the test. See id.

     As for satisfying Rule 23’s requirements, at the lead

plaintiff stage, movants need only make a prima facie showing.

See KIT, 293 F.R.D. at 445. “[T]ypicality and adequacy of

representation    are   the   only    provisions    relevant      to   a

determination of lead plaintiff under the PSLRA.” Varghese v.


                                  5
 Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 6 of 17



China Shenghuo Pharm. Holdings, 589 F. Supp. 2d 388, 397

(S.D.N.Y. 2008). Typicality is satisfied when “each class

member’s claim arises from the same course of events, and

each class member makes similar legal arguments to prove the

defendant’s     liability.”      Topping,     95   F.   Supp.   3d   at   623

(quotation omitted). The adequacy requirement is satisfied

where    “(1)   class    counsel    is    qualified,    experienced,       and

generally able to conduct the litigation; (2) there is no

conflict between the proposed lead plaintiff and the members

of the class; and (3) the proposed lead plaintiff has a

sufficient interest in the outcome of the case to ensure

vigorous advocacy.” Id.

                          III.      DISCUSSION

A. Appointment of Lead Plaintiff

        1. All Movants Filed Timely Motions

        PCRA was the first to commence this action by filing the

Complaint on May 14, 2021, and caused notice to be published

in a national wire service the following day. (See “McConville

Decl.,” Ex. D, Dkt. No. 79-4.) Movants in turn filed their

lead plaintiff motions on July 13, 2021.

        Although   all    Movants     filed    their     respective       lead

plaintiff motions within the PSLRA’s 60-day deadline, the

Institutional Investor Group argues that Erste AM’s motion is

ineligible for consideration because Erste AM failed to file


                                      6
Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 7 of 17



a sworn certification in compliance with 15 U.S.C. § 78u-

4(a)(2)(A).    (See   “IIG      Opp’n,”      Dkt.     No.      84   at    4-9.)

Specifically, the Institutional Investor Group argues that

Erste AM filed a certification that does not contain an image

of an actual signature, which violates the requirements of

the PSLRA and this District’s electronic filing rules. (See

id. at 5.) Erste AM asserts that the following text, which

appears at the bottom of the certification, “describes” its

electronic signature (“e-signature”): “Erste Asset Management

GmbH   electronically     signed[.]      .   .   .    This     document     was

electronically signed with one or more qualified electronic

signatures.” (“Narwold Mot. Decl.,” Ex. A, Dkt. No. 72-1;

“Erste AM Reply,” Dkt. No. 88 at 7 n.10.) Erste AM explained

that it has employed an e-signature practice that requires

uploading an “original pdf” of the certification to a website

that in turn generates a report on whether the document was

actually signed. (Erste AM Reply at 7-8.)

       The Court finds that regardless of whether Erste AM’s

certification was signed, Erste AM’s motion is eligible for

consideration.    There    is    a   “dispute        as   to    whether    the

certification requirement of the PSLRA applies to candidates

for lead plaintiffs . . . who did not file a complaint, as

[Section 78u-4(a)(2)(A)] is titled ‘Certification filed with

Complaint.’”     Lucas v. U.S. Oil Fund, LP, No. 20 Civ. 4740,


                                     7
    Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 8 of 17



2020 WL 5549719, at *5 (S.D.N.Y. Sept. 16, 2020) (quoting

Roby v. Ocean Power Techs., Inc., No. 14 Civ. 3799, 2015 WL

1334320, at *8 n.8 (D.N.J. Mar. 17, 2015)). Since the issue

remains unsettled, this Court finds that the existence or

adequacy of certifications, in compliance with 15 U.S.C. §

78u-4(a)(2)(A), is not a determinative factor for appointing

a lead plaintiff. See Pirelli Armstrong Tire Corp. Retiree

Med. Benefits Trust v. Labranche & Co., Inc., 229 F.R.D. 395,

407 (S.D.N.Y. 2004). 1

        2. Erste AM Suffered the Greatest Financial Loss

        According     to    the    Movants’    papers       submitted    to   this

Court,      Erste     AM    claims      the        greatest    financial      loss

($4,979,096.66). (See Narwold Mot. Decl., Ex. B.) This amount

outpaces the losses suffered by each of the other three

Movants: the Institutional Investor Group ($1,517,965), the

Discovery      Fund   ($1,296,458),          and    PERA    ($1,202,806).     (See

McConville Decl., Ex. B; Dkt. No. 64-2; Dkt. No. 77-3.) Given

that Erste AM’s alleged losses are more than double the other

Movant’s losses, the Court finds that Erste AM has the largest

financial       interest          in   this        litigation.     Given      that

determination,        and    that      Erste   AM     has     chosen    competent


1    If Erste AM was required to file a certification, however, the document
     Erste AM filed would be deficient under this District’s rules for
     filing e-signed documents because it does not contain an “image of an
     actual signature” but merely a description that a document was signed.
     S.D.N.Y. Electronic Case Filing Rules & Instructions, Rule 8.4.



                                         8
Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 9 of 17



counsel, the Court finds that Erste AM is the presumptively

most adequate lead plaintiff.

     3. Erste AM is Subject to Unique Defenses

     The Institutional Investor Group and PERA argue that

Erste AM’s status as presumptive lead plaintiff is rebuttable

on the basis that Erste AM’s certification is deficient and

thus subject to “unique defenses that render [it] incapable

of adequately representing the class.” 15 U.S.C. § 78u-

4(a)(3)(B)(iii)(II)(bb).    The       Institutional   Investor   Group

argues that Erste AM has failed to establish its authority,

financial interest, or eligibility to be lead plaintiff. (See

IIG Opp’n at 12.) PERA more specifically argues that Erste AM

lacks standing to bring a securities claim here. (See Dkt.

No. 83 at 4–5.) The Court agrees that Erste AM is subject to

unique defenses regarding its standing to sue in this action,

due to issues concerning when the claims were assigned to

Erste AM.

     The Second Circuit has made clear that the “minimum

requirement for an injury-in-fact is that the plaintiff have

legal title to, or a proprietary interest in, the claim.”

W.R. Huff Asset Mgmt. Co. v. Deloitte & Touche LLP, 549 F.3d

100, 108 (2d Cir. 2008). “[A] mere power-of-attorney—i.e., an

instrument that authorizes the grantee to act as an agent or

an attorney-in-fact for the grantor . . . does not confer


                                  9
Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 10 of 17



standing to sue in the holder’s own right because a power-

of-attorney does not transfer an ownership interest in the

claim. By contrast, an assignment of claims transfers legal

title or ownership of those claims and thus fulfills the

constitutional requirement of an ‘injury-in-fact.’” Id. For

Erste AM to have standing as lead plaintiff it must have a

property right or ownership interest in the claims alleged

against Array.

             a. Assignment of Claims

      Erste AM stated in its motion that it suffered losses on

“its purchases of Array common shares,” (Dkt. No. 71 at 5

(emphasis added)), but the entity that bought and sold Array

shares was actually Erste AM Fonds Nr. 566 (“Erste 566”),

(see Narwold Mot. Decl., Ex. B). Erste AM did not explain its

relationship to Erste 566 until its Reply brief, where it

stated that “Erste AM is the Austrian management company for

its   fund   [Erste   566]   and   therefore   has   standing   and   is

authorized to sue on its fund’s behalf as a matter of law.”

(Erste AM Reply at 4.) After Huff, the principal question is

whether Erste 566 assigned its securities claims to Erste AM

in manner that conveyed a property interest in those claims.

      The recent decision in Gross v. AT&T Inc., No. 19 Civ.

2892, 2019 WL 7759222, reconsideration denied in 2019 WL

3500496 (S.D.N.Y. July 31, 2019), is instructive on this


                                   10
Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 11 of 17



point. In Gross, the court found that a Belgian asset manager

did not have a property interest in a securities claim where

it did not own the underlying securities and where the asset

manager’s fund did not assign an ownership interest in the

claims. Erste AM attempts to distinguish itself from the asset

manager in Gross on the grounds that Erste 566 did assign the

claims at issue here (the “Assignment Declaration”). (See

Erste AM Reply at 5; “Narwold Reply Decl.,” Ex. C, Dkt. No.

89-3.)    The   Assignment     Declaration,     dated    July   12,   2021,

states that Erste 566 “assign[s] to Erste AM any and all

claims of [Erste 566] against the defendants” in this case.

(Narwold Reply Decl., Ex. C.)

        The   Court   finds   that   the    Assignment   Declaration    is

deficient because Erste 566 assigned its claims to Erste AM

after    the    commencement    of   this    litigation.    Article    III

standing must be present when the litigation commences. See

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

Inc., 528 U.S. 167, 180 (2000) (noting that a plaintiff must

have “Article III standing at the outset of the litigation”).

Assuming that the Assignment Declaration was executed on July

12, 2021, as it provides, Erste AM did not have a property

interest in, and therefore standing to bring, the securities

claims at issue until nearly 60 days after the first complaint

was filed on May 14, 2021. See In re IMAX Sec. Litig., No. 06


                                     11
Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 12 of 17



Civ. 6128 (NRB), 2009 WL 1905033, at *3 (S.D.N.Y. June 29,

2009) (holding that lead plaintiff lacked standing where

assignment occurred after litigation commenced).

     While some courts have permitted plaintiffs to pursue

claims assigned to them after litigation commenced, they

generally permit plaintiffs to do so when plaintiffs had

standing on at least one other claim at the time litigation

began. See In re SLM Corp. Sec. Litig., 258 F.R.D. 112, 115–

16 (S.D.N.Y. 2009). Since Erste AM did not have standing to

bring any other claims as of May 14, 2021, the Court finds

that Erste AM would be subject to a unique standing defense

that makes Erste AM unfit to adequately represent the Class.

See id.

           b. Third-Party Standing

     In   its   Reply   brief,   Erste   AM   seems   to   argue   that

regardless of whether it has standing via an assignment of

claims, the Court should find that Erste AM falls under the

prudential exception to third-party standing. (See Erste AM

Reply at 3-5.) The Second Circuit explained in Huff that a

court may “permit third-party standing where the plaintiff

can demonstrate (1) a close relationship to the injured party

and (2) a barrier to the injured party's ability to assert

its own interests.” Id. at 109. Even assuming that Erste AM

and Erste 566 appear to have a “close relationship,” the Court


                                 12
Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 13 of 17



is unpersuaded that Erste AM has established any barriers

that prevented Erste 566 from asserting the securities claims

at issue here.

     Instead of establishing any such barriers, Erste AM

supports its third-party standing argument by citing two

cases where “courts have rejected similar challenges to Erste

AM’s standing.” (Id. at 2–4 (citing Bos. Ret. Sys. v. Alexion

Pharms., Inc., No. 16 Civ. 2127 (D. Conn. Apr. 12, 2017),

Dkt. No. 43; Entezari v. Lorillard, Inc., No. 9904-CB, 2014

WL 6684600, at *2 (Del. Ch. Nov. 25, 2014)).) These cases are

unpersuasive.    Neither    analyzed     the   third-party       standing

requirements under Huff. See Alexion, No. 16 Civ. 2127, Dkt.

43; Entezari, 2014 WL 6684600, at *2. Moreover, the court in

Entezari dealt with a fiduciary duty claim, and as a result

it was not obligated under the PSLRA to consider the unique

standing defenses to which the plaintiff could be subject.

See Enterazi, 2014 WL 6684600, at *2; Gross, 2019 WL 7759222,

at *1.

     In   a   footnote,    Erste   AM   also   cites   In   re   Vivendi

Universal, S.A. Securities Litigation, 605 F. Supp. 2d 570

(S.D.N.Y. 2009), where a court found that an Austrian asset

manager fell under the prudential exception. The Court finds

this case unpersuasive for several reasons. First, the court

in Vivendi based its conclusion on declarations that the


                                   13
Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 14 of 17



plaintiffs in that case submitted from experts on Austrian

law. Id. at 581. This Court cannot take notice of the truth

of the matters asserted in those declarations. See Int’l Star

Class Yacht Racing Ass’n v. Tommy Hilfiger U.S.A., Inc., 146

F.3d 66, 70 (2d Cir. 1998) (“A court may take judicial notice

of a document filed in another court not for the truth of the

matters asserted in the other litigation, but rather to

establish the fact of such litigation and related filings.”

(quotations omitted)). Erste AM has not filed any expert

declarations about Austrian law here. Second, the court in

Vivendi did not address the barriers to the injured party’s

ability to assert its own claim in that case — the second

prong of third-party standing. See Huff, 549 F.3d at 109. As

noted   above,   Erste   AM   has   failed   even   to   establish      any

barriers that prevented Erste 566 from bring the securities

claims for the shares that Erste 566 bought and sold. Third,

Vivendi was on the cusp of trial, not at the lead plaintiff

stage. Appointing Erste AM, in spite of serious questions

about its standing, risks severely prejudicing the Class.

These issues and their attendant risks can be avoided at this

early stage by appointing another lead plaintiff that is

capable of adequately representing the Class. See Baydale v.

Am.   Express,   No.   09   Civ.    3016,   2009   WL   2603140,   at   *3

(S.D.N.Y. Aug. 14, 2009). Lastly, it is unclear whether the


                                    14
Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 15 of 17



Second Circuit would adopt the broad reading of third-party

standing articulated in Vivendi. See id. at *3.

       Accordingly, the Court finds that Erste AM has not

established it has standing to sue on behalf of Erste 566.

       4. The Institutional Investor                   Group     Can   Adequately
          Represent the Class

       Having concluded that Erste AM is subject to unique

defenses that render it unfit to be appointed lead plaintiff,

the Court finds that the Institutional Investor Group has the

second greatest financial interest in this action and is

therefore          the    next   presumptively          most       adequate      lead

plaintiff. See KIT, 293 F.R.D. at 445.

       The Court also finds that the Institutional Investor

Group would likely satisfy the class action requirements of

Rule    23.    The       Institutional      Investor     Group’s       claims     are

typical       of    the     Class.    Like     other     Class      members,      the

Institutional Investor Group alleges: (1) it purchased Array

shares during the Class Period; (2) it purchased shares in

reliance on Array’s misrepresentations; and (3) it suffered

damages as a result. (See IIG Mot. at 7.) The Institutional

Investor Group has also made a preliminary showing that it

will    adequately         protect    the     interest      of   the   Class.     The

Institutional Investor Group is represented by experienced

and    qualified         attorneys;   the     Court    is    not    aware   of    any




                                         15
Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 16 of 17



interests the Institutional Investor Group may have that are

antagonistic       to    those      of     other      Class       members;    and        the

Institutional      Investor         Group       has   a   significant        financial

interest in the outcome of this action.

B. Lead Counsel

        After appointment of a lead plaintiff, he or she “shall,

subject to the approval of the court, select and retain

counsel       to   represent         the    class.”          15     U.S.C.      §    78u–

4(a)(3)(B)(v). The PSLRA “evidences a strong presumption in

favor    of    approving       a    properly—selected              lead   plaintiff’s

decisions as to counsel selection and counsel retention.”

Varghese, 589 F. Supp. 2d at 398 (quoting In re Adelphia

Commc’ns Corp. Sec. & Derivative Litig., No. 03 MDL 1529,

2008 WL 4128702, at *2 (S.D.N.Y. Sept. 3, 2008)).

        The Institutional Investor Group has selected Labaton

Sucharow as lead counsel, a representative of which has

submitted a resume setting forth the firm’s attorneys and

relevant experience. (See McConville Decl., Ex. E.) The Court

is persuaded that Labaton Sucharow can capably represent the

class here, given the firm’s experience in litigating class

action     lawsuits.       Accordingly,            the       Court     approves          the

Institutional Investor Group’s selection of Labaton Sucharow

as its choice of lead counsel. See, e.g., In re Tarragon Corp.

Sec.    Litig.,    No.    07       Civ.    7972,      2007    WL     4302732,       at    *2


                                           16
Case 1:21-cv-04390-VM Document 137 Filed 09/21/21 Page 17 of 17



(S.D.N.Y.        Dec.    6,   2007)      (approving       counsel   based    on

“affidavit setting forth [the] law firm's experiences as

class counsel”).

                                   IV.    ORDER

        For the reasons stated above, it is hereby

        ORDERED that       the     motion     of    the     Plymouth    County

Retirement Association (“PCRA”) and the Carpenters Pension

Trust     Fund     for    Northern       California    (collectively,       the

“Institutional          Investor    Group”)   for     appointment      of   lead

plaintiff for the proposed class in this action (Dkt. 66) is

GRANTED; and it is further

        ORDERED the motion of the Institutional Investor Group

for appointment of Labaton Sucharow LLP as lead counsel for

the class is GRANTED; and it further

        ORDERED that the motions of Discovery Global Opportunity

Master Fund Ltd. (Dkt. No. 62), Erste Asset Management GmbH

(Dkt. No. 70), Public Employees Retirement Association of New

Mexico (Dkt. No. 76) for appointment as lead plaintiff and

for lead counsel are DENIED.

SO ORDERED.

Dated:       September 21, 2021
             New York, New York




                                         17
